RESIGNATION AGREEMENT AND RELEASE



This Resignation Agreement and Release ("Agreement") is entered into as of
November 18, 2005 between Radiologix, Inc., a Delaware corporation
("Radiologix"), and Carol A. Gleber ("Gleber").

RECITALS

WHEREAS,

Radiologix and Gleber entered into an Employment Agreement as of July 15, 2005
in which Gleber accepted employment as Chief Operating Officer of Radiologix;
and



WHEREAS,

the parties have agreed that Gleber will resign her position from Radiologix as
Chief Operating Officer;



NOW THEREFORE

, Gleber and Radiologix have thereby agreed to the following:



Termination of Duties
. On November 18, 2005 (the "Effective Date") Gleber resigns as Chief Operating
Officer of Radiologix and from all other officer positions with Radiologix and
its affiliates. On the Effective Date, the obligations and responsibilities of
Radiologix and Gleber are completely terminated, except as provided in this
Agreement.
Salary and Benefits
. On the Effective Date, Gleber's salary and benefits from Radiologix shall
cease to accrue, and she shall cease to participate in any employee benefit
plans or programs. On the Effective Date, Radiologix shall pay to Gleber any
salary payments due her as of the Effective Date. After the Effective Date,
Gleber shall cease active participation in any retirement benefits offered by
Radiologix and shall not be entitled to make or receive any further
contributions with respect to such retirement benefits for any period of time
after the Effective Date.

3. Return of Property. Gleber represents that she has returned all equipment and
property in her possession that belong to Radiologix or that relate or refer to
Radiologix or its business, including all files and programs (hard copy,
electronic or otherwise), all originals and copies of documents, notes,
memoranda or any other materials that relate or refer to Radiologix or its
business (hard copy, electronic or otherwise), and material that constitutes
trade secrets.

4. Consideration. As additional consideration for the release and covenants by
Gleber set forth in this Agreement, Radiologix agrees to pay to Gleber the sum
of $300,000, payable as wages, less required state and federal deductions.
Gleber agrees that she is solely responsible for her tax obligations, if any,
including, but not limited to, all reporting and payment obligations, that may
arise as a result of such payment. Gleber hereby agrees to hold Radiologix and
the Released Parties (as defined in Section 6 of this Agreement) harmless from
and against, and agrees to reimburse and indemnify Radiologix and the Released
Parties for, any taxes, penalties, net loss, cost, damage or expense, including,
attorneys' fees, incurred by Radiologix or the Released Parties arising out of
the tax treatment by Gleber on her tax return(s) of any payments made to Gleber
pursuant to this Agreement.

5. Accrued Vacation. On the Effective Date, Radiologix shall pay Gleber for all
her accrued, unused vacation pursuant to Radiologix's standard policy.

6. Gleber's Release. In consideration of the promises, covenants and other
valuable consideration provided by Radiologix in this Agreement, and to fully
compromise and settle any and all claims and causes of action of any kind
whatsoever except as provided in this Agreement, Gleber hereby unconditionally
releases and discharges Radiologix and its current and former employees,
officers, agents, directors, shareholders and affiliates and Radiologix's
contracted radiology practices and their respective current and former
employees, officers, agents, directors, shareholders and affiliates
(collectively referred to as "Released Parties") from any and all claims, causes
of action, losses, obligations, liabilities, damages, judgments, costs, expenses
(including attorneys' fees) of any nature whatsoever, known or unknown,
contingent or non-contingent (collectively, "Claims"), that Gleber has as of the
date of this Agreement, including, but not limited to, those arising (i) out of
Gleber's hiring, employment, termination of employment with Radiologix and (ii)
under federal or state law, including, but not limited to, the Age
Discrimination in Employment Act of 1967, 42 U.S.C. Sections 1981-1988, Title
VII of the Civil Rights Act of 1964, the Equal Pay Act, the Employee Retirement
Income Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act,
the National Labor Relations Act, the Occupational Safety and Health Act, the
Fair Labor Standards Act, the Family and Medical Leave Act of 1993, the Workers
Adjustment and Retraining Act, the Americans with Disabilities Act of 1990, the
Texas Labor Code, the Texas Commission on Human Rights Act, the Texas Payday
Act, Chapter 38 of the Texas Civil Practices and Remedies Code, and any
provision of the state or federal Constitutions or Texas common law. This
release includes, but is not limited to, any claims Gleber may have for salary,
wages, severance pay, vacation pay, sick pay, bonuses, benefits, pension, stock
options, overtime, and any other compensation or benefit of any nature. This
Release also includes, but is not limited to, all common law claims such as
claims for wrongful discharge, breach of express or implied contract, implied
covenant of good faith and fair dealing, intentional infliction of emotional
distress, defamation, conspiracy, invasion of privacy, or tortious interference
with current or prospective business relationships. Furthermore, Gleber agrees
and relinquishes any right to re-employment with Radiologix or the Released
Parties. Moreover, Gleber relinquishes all rights to any stock options granted
to her pursuant to the Stock Option Agreement between Radiologix and Gleber.
Gleber also relinquishes any right to further payment or benefits under any
employment agreement, benefit plan or severance arrangement maintained or
previously or subsequently maintained by Radiologix or any of the Released
Parties or any of its or their respective predecessors or successors, except as
expressly required in this Agreement. However, Gleber does not release (x) her
right to enforce the terms of this Agreement, (y) her rights under the
Indemnification Agreement dated as of July 15, 2005 between Gleber and
Radiologix, or (z) her rights to indemnification or advancement of expenses
under Radiologix's charter or by-laws or under any applicable policy
(specifically including any applicable "directors and officers" insurance
policy) of or maintained by Radiologix or otherwise applicable to Radiologix's
directors or officers.

7. Radiologix's Release. Radiologix hereby unconditionally releases and
discharges Gleber from any and all Claims that Radiologix has as of the date of
this Agreement; provided, however, that Radiologix does not release her from any
Claim that arose out of an action or omission of her (i) made in bad faith, (ii)
made without a reasonable belief that the action or omission was in the best
interests of Radiologix, or (iii) that was unlawful or illegal. However,
Radiologix does not release its right to enforce the terms of this Agreement.

8. No Claims Against Released Parties. Gleber will not bring any claim or
lawsuit against Radiologix or any of the Released Parties related to any matters
released by Gleber under Section 6 of this Agreement. However, Gleber may bring
a claim or lawsuit to enforce the terms of this Agreement.

9. No Claims Against Gleber. Radiologix will not bring any claim or lawsuit
against Gleber related to any matters released by Radiologix under Section 7 of
this Agreement. However, Radiologix may bring a claim or lawsuit to enforce the
terms of this Agreement.

10. Non-Disparagement. Gleber agrees that she will not criticize, defame or
disparage Radiologix or the Released Parties, their plans, or their actions to
any third party, either orally or in writing. Radiologix agrees that it will not
criticize, defame or disparage Gleber to any third party, either orally or in
writing. Radiologix agrees only to give neutral reference information about
Gleber if requested by prospective employers.

11. Non-Competition and No Solicitation. For a period of twelve months from the
Effective Date of this Agreement, Gleber will not, directly or indirectly,
whether as an individual, employee, director, consultant, investor, stockholder,
partner, agent, principal, lender or advisor, or in any other capacity
whatsoever, and whether personally or through other persons:

(i) provide services to any person, firm, corporation or other business
enterprise whose primary business involves (A) owning or operating diagnostic
imaging centers or the provision of diagnostic imaging services, (B) providing
administrative, management or other information services to radiology practices
or (C) providing management services in the area of radiology, in each case
unless she obtains the prior written consent of Radiologix. Radiologix conducts
business across the entire United States and, thus, to enforce the covenants
herein, the geographic area for purposes of this restriction is nationwide.

(ii) solicit business from, attempt to do business with, or do business with any
customer of Radiologix with whom Radiologix transacted business within the
preceding 12 months, and for which Gleber contacted, called on, serviced, did
business with or had significant contact with during Gleber's employment with
Radiologix.

(iii) solicit, or attempt to encourage or solicit, any individual to leave
Radiologix's employ for any reason or interfere in any other manner with the
employment relationships between Radiologix and its current or prospective
employees or any employee who has been employed by Radiologix within ninety days
preceding Gleber's termination.

(iv) directly or indirectly induce or attempt to induce any provider, payor,
customer, supplier, distributor, licensee or other business relation of
Radiologix to cease doing, or curtail, business with Radiologix or in any way
interfere with the existing business relationship between any such customer,
supplier, distributor, licensee or other business relation and Radiologix.

If any restriction set forth in this paragraph is held to be unreasonable and/or
unenforceable as written, Gleber and Radiologix agree that the restriction may
be reformed to make it enforceable, and the restriction shall remain in full
force and effect as reformed.

Gleber acknowledges that the restrictions contained in this paragraph in view of
the nature of Radiologix's business, are reasonable and necessary to protect
Radiologix's legitimate business interests and that any violation of this
paragraph would result in irreparable injury to Radiologix, and that monetary
damages may not be sufficient to compensate Radiologix for any economic loss
which may be incurred by reason of breach of the foregoing restrictive
covenants. In the event of a breach or a threatened breach by Gleber of any
provision in this paragraph, Radiologix shall be entitled to a temporary
restraining order and injunctive relief restraining Gleber from the commission
of any breach, and to recover Radiologix's attorneys' fees, costs and expenses
related to the breach or threatened breach. Nothing contained in this paragraph
shall be construed as prohibiting Radiologix from pursuing any other remedies
available to it for any breach or threatened breach, including, without
limitation, the recovery of money damages, attorneys' fees, and costs. The
restrictions in this paragraph shall each be construed as independent of any
other provisions in this Agreement, and the existence of any claim or cause of
action by Gleber against Radiologix, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of this Agreement.

If Gleber violates any of the restrictions contained in this paragraph, the
restrictive period will be suspended and will not run in favor of Gleber from
the time of the commencement of any violation until the time when Gleber cures
the violation to Radiologix's satisfaction.

12. Breach of this Agreement. If a court of competent jurisdiction determines
that either party has breached or failed to perform any part of this Agreement,
the non-breaching party shall be entitled to injunctive relief to enforce the
Agreement and the breaching party shall be responsible for paying the
non-breaching party's costs and attorneys' fees incurred in enforcing the
Agreement. This Section does not apply to any claims Gleber may have regarding
the Age Discrimination in Employment Act.

13. Severability. Should any of the provisions of this Agreement be rendered
invalid by a court or government agency of competent jurisdiction, the remainder
of this Agreement shall, to the fullest extent permitted by applicable law
remain in full force and effect.

14. No Admission. This Agreement shall not in any way be construed as an
admission by either party of any acts of wrongdoing, violation of any statute,
law or legal or contractual right.

15. Confidentiality. Except as required by law or provided in this Agreement,
each of the parties agrees to keep confidential the specific terms of this
Agreement, and shall not disclose the terms of this Agreement or the
circumstances of Gleber's resignation to any person except Gleber's spouse, the
financial, tax and legal advisors of Gleber and Radiologix (and the executive
officers and Board of Directors of Radiologix), or as necessary to enforce this
Agreement. Any disclosure made hereunder shall be made only on the condition
that the party to whom disclosure is made agrees to protect the confidentiality
of the information disclosed. This Agreement may be disclosed in, or filed as an
exhibit to, any filing required under any securities laws to be made by
Radiologix.

16. Notices. All notices and other communications hereunder will be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth:

If to Gleber: Carol A. Gleber

3010 Wren Lane

Richardson, Texas 75082

If to Radiologix: Radiologix, Inc.

Attention: General Counsel

2200 Ross Avenue

Suite 3600

Dallas, Texas 75201

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, telecopy (sent to Radiologix at
214-303-2777), telex, ordinary mail or electronic mail), but no such notice or
other communication shall be deemed to have been duly given unless and until it
is actually received by the intended recipient. Any party may change the address
to which notices and other communications hereunder are to be delivered by
giving the other Party notice in the manner set forth herein.

17. Counterpart Agreements. This Agreement may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.

18. Choice of Law. This Agreement shall be deemed performable by all parties in,
and venue shall be in the state or federal courts located in, Dallas County,
Texas and the construction and enforcement of this Agreement shall be governed
by Texas law without regard to its conflict of laws rules.

19. No Assignment of Claims. Gleber represents and warrants that she has not
transferred or assigned to any person or entity any claim involving Radiologix
or the Released Parties or any portion thereof or interest therein.

20. Entire Agreement. This Agreement sets forth the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understandings, or
representations between the Parties pertaining to the subject matter of this
Agreement.

21. Binding Effect of Agreement. This Agreement shall be binding upon Gleber,
Radiologix and their heirs, administrators, representatives, executors,
successors, and assigns.

22. Time to Sign and Return Agreement. Gleber acknowledges and agrees that she
first received the original of this Agreement on or before November 18, 2005.
Gleber also understands and agrees that she has been given at least 21 calendar
days from the date she first received this Agreement to obtain the advice and
counsel of the legal representative of her choice and to decide whether to sign
it. Gleber acknowledges that she has had the opportunity to seek the advice of
her own counsel. Gleber understands that she may sign the Agreement at any time
on or before the expiration of this 21-day period. Gleber also understands that
for seven calendar days after she signs this Agreement she has the right to
revoke it, and that this Agreement will not become effective and enforceable
until after the expiration of this seven-day period in which she did not
exercise her right of revocation. If Gleber revokes this Agreement, she will
immediately pay to Radiologix all payments Radiologix made to her under this
Agreement. Gleber specifically understands and agrees that any attempt by her to
revoke this Agreement after the seven-day period has expired is, or will be,
ineffective. Gleber represents and agrees that she has had the opportunity to
thoroughly discuss all aspects and effects of this Agreement with her attorney,
that she has had a reasonable time to review the Agreement, that she fully
understands all the provisions of the Agreement and that she is voluntarily
entering into this Agreement. By signing this Agreement, Gleber acknowledges the
following:

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY. I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
AGREEMENT FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS AGREEMENT, I HAVE EXERCISED THESE RIGHTS TO THE FULLEST
EXTENT THAT I DESIRED.

 

 

/s/ Carol A. Gleber

CAROL A. GLEBER

 

 

RADIOLOGIX, INC.

By: /s/ Sami S. Abbasi

Name: Sami S. Abbasi

Title: Chief Executive Officer